Exhibit 99.1News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business Editors: Entree Announces Increased Heruga Resource VANCOUVER, March 31 /CNW/ - Entree Gold Inc. (TSX:ETG; NYSE AMEX:EGI; Frankfurt:EKA - "Entree" or the "Company") announces an updated Inferred Mineral Resource estimate for the Heruga copper, gold, and molybdenum deposit, which has been incorporated into an independent NI 43-101 compliant technical report that has been filed on SEDAR (www.sedar.com). The Heruga deposit on the Entree-Ivanhoe Joint Venture Property is now estimated to contain 910 million tonnes grading 0.48% copper, 0.49 grams per tonne ("g/t") gold and 141 parts per million ("ppm") molybdenum for a copper equivalent(x) ("CuEq") grade of 0.87%, using a 0.60% CuEq cut-off grade - see Table 1 below. The updated resource estimate was received from joint venture partner and project operator, Oyu Tolgoi LLC (formerly known as Ivanhoe Mines Mongolia Inc. XXK -"OTLLC"). Now that conditions precedent of the Investment Agreement have been satisfied, as announced on March 31, 2010, OTLLC will be owned jointly by Ivanhoe Mines Ltd. (TSX:IVN; NYSE:IVN; NASDAQ:IVN), and the Mongolian government, with the parties holding equity interests of 66% and 34% respectively. OTLLC, in turn, will hold (as a participant) up to an 80% interest in the Entree-Ivanhoe Joint Venture. Please see the Company's Annual Information Form, filed on March 31, 2010, for more information. This latest inferred resource estimate represents a 20% increase in tonnage and a 15% increase in contained CuEq pounds of copper (at a 0.6% CuEq cut-off) over the March 2008 resource estimate. Based on these new figures, the Heruga deposit could contain 9.5 billion pounds of copper and 14 million ounces of gold. Greg Crowe, President and CEO of Entree commented, "The increased Inferred Mineral Resource estimate for Heruga clearly demonstrates the potential of this growing deposit. Heruga hosts some of the highest gold-copper ratios within the Oyu Tolgoi mineralized trend, along with a considerable molybdenum content. The deposit has been traced northwards onto OTLLC's property where it remains open and appears to deepen. Most importantly for Entree, geological and geophysical data suggests a possible offset to the Heruga deposit south of the currently drilled resource. Along this trend, there is an additional four kilometres of highly prospective untested ground on the Javhlant licence." Table 1. Heruga Deposit Inferred Mineral Resource << Mineral Resource Inventory, Heruga Deposit - Entree-Ivanhoe Joint Venture Property Contained Metal Cut-off Tonnage Cu Au Mo CuEq (CuEq%) ('000 t) (%) (g/t) (ppm) (%) Cu Au CuEq ('000 lb)('000 oz) ('000 lb) (greater than)1.00 190,000 0.57 0.96 155 1.26 2,370,000 6,000 5,260,000 (greater than)0.60(xx) 910,000 0.48 0.49 141 0.87 9,570,000 14,000 17,390,000 (greater than)0.30 2,180,000 0.35 0.33 102 0.61 16,730,000 23,000 29,470,000 (x) CuEq estimated using $1.35/pound ("lb") copper ("Cu"), $650/ounce ("oz") gold ("Au") and $10/lb molybdenum ("Mo"). The equivalence formula was calculated assuming that gold and molybdenum recovery was 91% and 72% of copper recovery respectively. The contained gold, copper and molybdenum in the tables have not been adjusted for recovery. (xx) The 0.6% CuEq cut-off is highlighted as the base case resource for underground bulk mining. >> The base case reporting CuEq cut-off grade of 0.6% CuEq is consistent with cut-off grades applicable to mining operations exploiting similar deposits and with cut-offs applied to the nearby Hugo North and Hugo South deposits. The presence of potentially economic concentrations of molybdenum at Heruga has led to a revision of the CuEq formula used for the other Oyu Tolgoi deposits. The Heruga deposit is situated within the Company's Javhlant mining licence immediately south of the Oyu Tolgoi copper and gold deposit and within the Entree-Ivanhoe Joint Venture Property. Forty-three drill holes totaling over 58,000 metres (including daughter holes) have been used in the resource estimate. The holes are located on ten sections spaced at 150 to 300 metre intervals over a strike length of 2.2 kilometres. Three of the forty-three holes (over 4,870 metres) were drilled on the Oyu Tolgoi licence immediately north of the common border with Javhlant. These additional holes have confirmed the extension of Heruga mineralization northward to and across the Entree-Ivanhoe Joint Venture Property boundary. The mineralized system within the Javhlant licence starts at a vertical depth of approximately 500 metres, has a strike length of over 2.2 kilometres north-south, a vertical extent varying between 400 to 800 metres and a width of 200 to 300 metres. The deposit remains open to the north, south and east. As currently defined, the shallower southern portion of the deposit is believed, based on geology and geophysics, to be fault offset two to three kilometres to the west. This highly prospective area extends for four kilometres southward within the Javhlant licence. Drill maps from the Heruga deposit are posted on Entree's web site at www.entreegold.com and Ivanhoe Mines' website at www.ivanhoemines.com. Quality Assurance and Quality Control Scott Jackson and John Vann, both Directors of Quantitative Group from Perth, Australia, performed an independent audit at the Oyu Tolgoi site on OTLLC's exploration practices and found them to be in line with industry best practices. The updated mineral resource estimate at Heruga was completed by OTLLC under the direct supervision of Scott Jackson and John Vann. SGS Mongolia LLC prepares the split core at the project site and assays all samples at its facility in Ulaanbaatar, Mongolia. The QA/QC program is managed on site by OTLLC. In-house, matrix-matched copper-gold-molybdenum standards and blanks are inserted at the sample preparation lab on the project site to monitor the quality control of the assay data. QA/QC data were reviewed by Scott Jackson, John Vann and a third independent consultant, Dr.
